Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed February 5, 2021, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claim 25 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the added limitations to claim 22 and lines 2-3 of claim 25. 

Applicant points out that it is the valve including 56, rather than the valve including 56’ that is the first flow-blocking arrangement (paragraph bridging page 20 and 21). This is correct and the rejection has been corrected.

Applicant argues that the first blocking valve (including 56) and second blocking valve (52’, 58’) of Thibault do not restrict flow during movement, since they move to an open position, citing column 5 line 46-55. This part of Thibault states “As discussed hereinabove, the fluid flow from the gear sections 48' and 48" flows through the check valves 52 and 52' and applies pressure to the piston side of the cylinders. The pressure in lines 50 and 50' is transmitted through pilot lines 57 and 57' to counterbalance holding valves 56 and 56', respectively. When the pressure is high enough, the valves 56 and 56' are moved to the open position to connect the rod side of its associated cylinders 29 and 31, respectively, to the reservoir 46” (emphasis added).
One of ordinary skill in this art would recognize that when the valve 42 is moved to e.g. the position B, fluid will flow to the base ends of the cylinders, through check valves 52, 52’, but will not flow through the valves associated with 56, 56’, due to the check valves associated with 56, 56’. But the pistons will move, which increases the pressure on the rod ends, which, when sufficient, causes the valves 56, 56’, to open. If the pressure in the rod ends drops below a pressure that causes the valves 56, 56’ to open, they will then close until the pressure increases to open them. The valves 56, 56’ 
It is understood that the instant application uses restriction orifices (e.g. 726, 740, 746) to cause the flow to be restricted, but it is the flow being restricted, not specifically the restriction orifices, that are being claimed. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 25 line 2 “a restriction orifice” and line 3 “a check valve” are confusing, since they should refer back to that in the last 2 lines of claim 22.

	Claim Rejections - 35 USC § 102
Claims 1 and 8 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Thibault (4016767). Thibault discloses a hydraulic assembly controlling position of portions of a lift arm assembly including an extendable lift arm portion (21) extendable relative to a main lift arm portion (12) and an implement interface (11) for supporting an implement, comprising a leveling cylinder (29) to adjust an attitude of the implement supported by the implement interface relative to the extendable lift arm portion; an extension cylinder (31) to move the extendable lift arm portion relative to the main lift arm portion; a main control valve (42) configured to control commanded movement of the leveling and extension cylinders by selectively directing flow along a first hydraulic flow path (through 53) to rod ends of the extension and leveling cylinders or along a second hydraulic flow path (47) to base ends of the leveling and extension cylinders; a flow combiner/divider (e.g. 48) along the second hydraulic flow paths, to divide hydraulic flow to, respectively, the base ends of the extension and leveling cylinders during extension of the extension and leveling cylinders, and to combine hydraulic flow from, .
Thibault discloses a third flow-blocking arrangement (52, 58) along the second hydraulic flow path to restrict flow from the base end of the leveling cylinder during retraction of the leveling and extension cylinders when the leveling cylinder is under compression (claim 8).

	Conclusion
Claims 10-20, 22, 24, 26 and 27 are allowed.
Claims 2-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112 (b) set forth in this Office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745